Council Bluffs, Iowa January 30, 2012 On January 30, 2012, Southwest Iowa Renewable Energy, LLC (“SIRE”) announced its unaudited financial results for the first fiscal quarter of fiscal year 2012 ended December 31, 2011.SIRE reported a net income of $8,995,321, or $684.63 per unit, compared to a net loss of $396,318, or $30.61 per unit, for the same period in 2011.The cash flow provided by (used in) operations for the first fiscal quarter of 2012 was $7,141,342, compared to ($4,474,497) for the same period in 2011. Adjusted EBITDA, which is defined as earnings before interest, income taxes, and depreciation and/or amortization, or EBITDA, as adjusted for unrealized hedging losses (gains), was$9,920,644 for the first quarter in fiscal 2012 and $3,701,123 for the same period in fiscal 2011. At December 31, 2011, SIRE had $7,353,932 million in cash and equivalents and $18,750,000 available under committed loan agreements (subject to satisfaction of specified lending conditions and covenants), as well as an additional $6,250,000 available under uncommitted loan agreements. For reconciliations of Adjusted EBITDA to net income attributable to SIRE, see “Adjusted EBITDA” below. Brian Cahill, SIRE’s General Manager and CEO, stated, “Our first quarter in fiscal year 2012, with approximately $9 million in net income, reflects favorable margins resulting from the relative prices of our primary inputs and products during the quarter.Our positive net income for the quarter also reflects the results of significant strides in process improvement, liquidity and debt reduction made during the previous fiscal year.The continuing net debt reduction of approximately $10.5 million during the first quarter of fiscal 2012 will help position us for continuing improvements in liquidity in fiscal 2012.” The Volumetric Ethanol Excise Tax Credit (“VEETC”), which provided fuel blenders with a tax credit to blend ethanol with gasoline, expired on December 31, 2011.The loss of VEETC, the volatility of prices of our inputs, coupled with the current competitive dynamics of the fuels market, are expected to result in less favorable margins in the next three quarters of the year, primarily due to the price of ethanol. About Southwest Iowa Renewable Energy, LLC: SIRE is an Iowa limited liability company, located in Council Bluffs, Iowa, formed in March, 2005 to construct and operate a 110 million gallon name plate capacity ethanol plant.SIRE began producing ethanol in February, 2009 and sells its ethanol, modified wet distillers grains with solubles, corn syrup, and corn oil in the continental United States.SIRE also sells its dried distillers grains with solubles in the continental United States, Mexico and the Pacific Rim. This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements are made in good faith by SIREand are identified by including terms such as “may,” “will,” “should,” “expects,” “anticipates,” “estimates,” “plans,” or similar language.In connection with these safe-harbor provisions, SIREhas identified in its Annual Report on Form 10-K for the fiscal year ended September 30, 2011, and in the Company's subsequent filings with the SEC, important factors that could cause actual results to differ materially from those contained in any forward-looking statement made by or on behalf of SIRE, including, without limitation, the risk andnature of SIRE’s business andthe effects of general economic conditions on SIRE.SIRE may experience significant fluctuations in future operating results due to a number of economic conditions, including, but not limited to, competition in the ethanol industry, commodity market risks, financial market risks, counter-party risks, and risks associated with changes to federal policy or regulation. The cautionary statements in this press release expressly qualify all of SIRE’s forward-looking statements.The forward-looking statements contained in this press releaseare included in the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.SIRE further cautions that such factors are not exhaustive or exclusive.SIRE does not undertake to update any forward-looking statement which may be made from time to time by or on behalf of SIRE unless an update is required by applicable securities laws Summary Balance Sheets SOUTHWEST IOWA RENEWABLE ENERGY, LLC Balance Sheets ASSETS December 31, 2011 September 30, 2011 (Unaudited) Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable Accounts receivable, related party Due from broker Inventory Derivative financial instruments, related party 0 Prepaid expenses and other Total current assets Property, Plant, and Equipment Land Plant, Building and Equipment Office and Other Equipment Total Cost Accumulated Depreciation Net property and equipment Other Assets Financing costs, net of amortization of $2,446,577 and $2,341,400 Total other assets Total Assets $ $ LIABILITIES AND MEMBERS’ EQUITY December 31, September 30, 2011 (Unaudited) Current Liabilities Accounts payable $ $ Accounts payable, related parties Derivative financial instruments, related party 0 Derivative financial instruments Accrued expenses Accrued expenses, related parties Current maturities of notes payable Total current liabilities - 2 - Long Term Liabilities Notes payable, less current maturities Other Total long term liabilities Commitments and Contingencies Members’ Equity Members’ capital, 13,139 Units issued and outstanding Accumulated (deficit) Total members’ equity Total Liabilities and Members’ Equity $ $ Financial Results Statements of Operations (Unaudited) Three Months Ended December 31,2011 Three Months Ended December 31, 2010 Revenues $ $ Cost of Goods Sold Cost of goods sold-non hedging Realized & unrealized hedging (gains) and losses Cost of Goods Sold Gross Margin General and Administrative Expenses Operating Income Other(Income) Expense Interest income Interest expense Miscellaneous income Total Net Income (Loss) $ $ Weighted Average Units Outstanding—Basic & Diluted Netincome (loss) per unit–basic & diluted $ $ - 3 - Management uses Adjusted EBITDA, a non-GAAP measure, to measure the SIRE’s financial performance and to internally manage its business.Management believes that adjusted EBITDA provides useful information to investors as a measure of comparison with peer and other companies.Adjusted EBITDA should not be considered an alternative to, or more meaningful than, net income or cash flow as determined in accordance with generally accepted accounting principles.Adjusted EBITDA calculations may vary from company to company.Accordingly, our computation of Adjusted EBITDA may not be comparable with a similarly-titledmeasure of another company. The following sets forth the reconciliation of Net Loss to Adjusted EBITDA (unaudited) for the periods indicated: Three Months Ended December 31, 2011 Three Months Ended December 31, 2010 Amounts Amounts Net income (loss) Interest Expense Depreciation EBITDA Change in Unrealized hedging (gains) losses Adjusted EBITDA Adjusted EBITDA per unit Statistical Information Three Months Ended December 31, 2011 (Unaudited) Three Months Ended December 31, 2010 (Unaudited) Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Statistical Revenue Information Denatured Ethanol 81% $ 82.4% $ Dry Distiller’s Grains 17% $ 18% $ Corn Oil 2% $ - 0% $ - Contact: Karen Kroymann, Controller Southwest Iowa Renewable Energy, LLC - 4 -
